                                                                FILED
 UNITED STATES DISTRICT COURT                                'n clerk's office
 EASTERN DISTRICT OF NEW YORK                                               ^
                                                           ^ FEB 1 1 2019 *
 TARASMATTINAGESSAR,
                                                           BROOKLYN OFFICE
                       Plaintiff,

        -against-                                           NOT FOR PUBLICATION
                                                            MEMOIU.NDUM & ORDER
                                                            16-cy-6$80(CBA)(RER)
 NORTHEAST ALLIANCE MORTGAGE
 BANKING CORP. and ANGIE GARCIA.

                      Defendants.
                                               -X



 AMON,United States District Judge:
        Plaintiff Tarasmatti Nagessar brought this state-law slander of title, quiet title, and
 declaratory judgment action against Defendants on November 29, 2016. (D.E. # 1.) Following
several unsuccessful efforts to serve the Defendants in accordance with the orders of Magistrate
Judge Reyes, (D.E. # 4, 6), Judge Reyes sua sponte recommended that this case be dismissed
without prejudice for failure to prosecute on March 29,2017,(D.E.# 7). Nagessar filed objections
to Judge Reyes's recommendation on April 11, 2017,(D.E. # 8), and this Court adopted Judge
Reyes s recommendation in full on July 5,2018,thereby dismissing the case,(D.E.# 9).
       On July 25, 2018, Nagessar filed a motion to set aside the Court's judgment arguing that
she "has done everything this Honorable Court has requested," but that she "was unable to locate
defendants." (D.E. # 11 at 2.) The Court referred the application to Magistrate Judge Reyes "to
assess whether anything stated herein would cause him to reconsider his recommendation to the
Court to dismiss this case." (D.E.# 12.) On August 28,2018,Judge Reyes recommended,in full:
      Nothing stated in Plaintiffs Motion to Set Aside Judgment has caused me to
      reconsider my recommendation to dismiss this action. Plaintiffhas yet to prove she
      has served Defendants or complied with this Courts 2/1/2017 Order. While
      Plaintiff provided some evidence in her Objection to my Report and
        Recommendation that she served Defendants by Priority Mail Express in December
        2016. Such service, absent prior authorization, does not comply with the Federal
        Rules of Civil Procedure or NY Civil Practice Law and Rules. To date, she has
        failed to show compliance with my 2/1/2017 Order to serve Defendants via certified
        and regular mail. For these reasons, I recommend Plaintiffs motion be denied.

(D.E. dated August 28, 2018 (internal citations omitted).)

        No party has objected to this latest R&R,and the time for doing so has passed. The Court

"may accept, reject, or modify,in whole or in part, the findings or recommendations made by the

magistrate judge." 28 U.S.C. § 636(b)(1). The Court may accept portions ofthe R&R so long as

there is "no clear error on the face of the record." Jarvis v. N. Am. Globex Fund. L.P.. 823 F.

Supp. 2d 161, 163 (E.D.N.Y. 2011)(quoting Wilds v. United Parcel Serv.. 262 F. Supp. 2d 163,

169(S.D.N.Y. 2003)).

       The Court has reviewed the record and, having found no clear error, adopts Magistrate

Judge Reyes's recommendation as the opinion of the Court. In doing so, the Court emphasizes

that Nagessar's complaint was dismissed without prejudice and that she has already refiled her

case in this Court. See Naeessar v. Northeast Alliance Mortgage Banking Corp. et al. 18-cv-6709

(KAM)(RER)(filed November 21, 2018). Accordingly, the Court denies Nagessar's motion to

set aside this Court's dismissal for failure to prosecute.


       SO ORDERED.


Dated: February 11,2019
       Brooklyn, New York                                      s/Carol B. Amon
                                                             Carol Eagle/Amon        7
                                                             United States District Judge
